Citation Nr: 1448708	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1968 to December 1972, to include service in the Republic of Vietnam.  He is the recipient of the Combat Action Ribbon, the Republic of Vietnam Meritorious Unit Commendation, the Vietnam Campaign Medal, and the Vietnam Service Medal with three stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana.  The Board remanded this appeal for further development in August 2011.

In January 2010, the Veteran testified before a Decision Review Officer and in August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Here, the Veteran was sent a letter in August 2007 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Specifically, the results of a September 2012 VA examination, as August 2011 remand, are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, VA sought and received psychiatric treatment records identified by the Veteran in September 2012. 

The Veteran's statements in support of the claim are of record, including testimony provided at an August 2010 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and that the Board can adjudicate the claim based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  The Board will not limit its consideration to PTSD, but will consider any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  As the Veteran has specifically claimed service connection for PTSD, the Board notes that service connection for that disability requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  Cohen, 10 Vet. App. at 153.  Furthermore, if a medical professional has diagnosed PTSD, the Board "may reject a claim only upon finding a preponderance of the evidence against a PTSD diagnosis, against the occurrence of in-service stressor(s), or against the connection of the present condition to the in-service stressor(s)."  Id.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board initially concedes that the Veteran experienced in-service psychiatric stressors, including combat, as discussed in the August 2011 remand.  Additionally, the record indicates that he has experienced psychiatric symptoms related to those stressors.  The question before the Board, then, is whether the Veteran's psychiatric symptomatology have resulted in a diagnosed psychiatric disability.  

A December 2008 private treatment record reflects a diagnosis of alcohol abuse, but no other psychiatric history.  A January 2009 private treatment record duplicates the diagnosis.  

A May 2010 private treatment intake assessmentindicated a history of alcohol use from March 1969 to the present.  The examiner, a licensed mental health counselor, noted the Veteran's reports of long term issues with depression, anxiety, decreased sleep, night terrors, and increased irritability.  The examiner indicated that there was a DSM-IV diagnosis of PTSD and adjustment disorder, but did not provide any support for those findings.  

As to whether any psychiatric diagnosis other that PTSD or alcohol abuse has been presented in the evidence, an April 2010 VA treatment note indicated a diagnosis of depression, but provided no support for that finding, or any indication that the diagnosis was based on the relevant DSM-IV criteria.  Similarly, in November 2010, a VA staff physician included a diagnosis of depression; rather than provide a rationale in support of that diagnosis, the examiner stated that the Veteran was "[a]lert, oriented, very pleasant and cheerful, and did not express any suggestion of depression or suicidal ideation."  In short, at no time has any VA examiner diagnosed the Veteran with PTSD, depression, or any other psychiatric disability, other than alcohol abuse, under the relevant DSM-IV criteria.



Although the Veteran has a diagnosis of alcohol abuse, alcohol abuse or dependence is not a disability for which service connection may be granted as directly incurred in service.  38 U.S.C.A. § 1110 (West 2002); Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


